Case 20-41308        Doc 196   Filed 03/30/20 Entered 03/30/20 07:53:24     Main Document
                                           Pg 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


 IN RE:                                    )     In Proceedings
                                           )     Under Chapter 11
 FORESIGHT ENERGY, L.P., et al.            )
                                           )
          Debtors.                         )     Bk. No. 20-41308
                                           )     Jointly Administered
                                           )


                       COMBINED NOTICE OF APPEARANCE AND
                          REQUEST FOR SERVICE OF PAPERS

           PLEASE TAKE NOTICE AND BE ADVISED that the undersigned hereby
 appears as counsel for: Mitchell/Roberts Partnership, an Illinois Partnership; Reba L.
 Mitchell, individually and as Trustee and Beneficiary of the Robert H. Mitchell
 Residual Trust; Carl Inman, Independent Executor of the Estate of Russell J. Inman,
 Deceased; Carol Dean Crabtree; Robin Lynne Kee Williams; John Milo Kee; J. Earl
 Baldwin, Personal Representative of the Estate of Beverly B. Adams, Deceased; J. Earl
 Baldwin, Personal Representative of the Estate of Katherine Baldwin, Deceased; and
 David Senseney, Executor of the Estate of Marguerite Boos, Deceased.

            Pursuant to Rule 2002 of the Federal Rules of Bankruptcy Procedure, the
 undersigned respectfully requests that all notice hereafter given or required to be given,
 all notices of adversary matters, and all papers served or required to be served in this
 case, be given to and served upon:

 Steven M. Wallace                                Thomas DeVore
 Silver Lake Group, Ltd.                          Silver Lake Group, Ltd.
 6 Ginger Greek Village Drive                     118 N. Second Street
 Glen Carbon, IL 62034                            Greenville, IL 62246
 Telephone: (618) 692-5275                        Telephone: (618) 664-9439
 E-Mail: steve@silverlakelaw.com                  Email: tom@silverlakelaw.com

            PLEASE BE ADVISED AND TAKE FURTHER NOTICE that the foregoing
 request includes not only the notices and papers referred to in the Rule specified above,
 but also includes, without limitation, Orders and notices of any application, motion,
 petition, pleading, request, complaint or demand, whether formal or informal, whether
 written or oral and whether transmitted or conveyed by mail, delivery, telephone,
Case 20-41308    Doc 196    Filed 03/30/20 Entered 03/30/20 07:53:24       Main Document
                                        Pg 2 of 2


 facsimile, electronic mail, telex or otherwise which affect or seek to affect in any way
 creditors' rights or interests.


                                          SILVER LAKE GROUP, LTD.

                                          /s/ Steven M. Wallace
                                   By:    _________________________________
                                          Steven M. Wallace #35738
                                          6 Ginger Creek Village Drive
                                          Glen Carbon, IL 62034
                                          Phone: (618) 692-5275
                                          Fax: (888) 519-6101
                                          Email: steve@silverlakelaw.com

                                          Thomas DeVore
                                          118 N. Second Street
                                          Greenville, IL 62246
                                          Phone: (618) 664-9439
                                          Fax (618) 664-9486
                                          Email: tom@silverlakelaw.com




                                  Certificate of Service

        The undersigned certifies that a true and correct copy of the foregoing was served
 electronically this 30th day of March, 2020, via CM/ECF to all persons receiving notice
 through that system.



                                          /s/ Steven M. Wallace
                                          __________________________________________




                                            2
